                            UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,             )
                                      )
Plaintiff,                            )                     Case No.       1:18-MJ-00185-SKO
                                      )
         VS.                          )                     DETENTION ORDER
                                      )
RICHARD TIBBETS,                      )
                                      )
Defendant.                            )
_____________________________________ )

A.    Order For Detention
      After conducting a detention hearing pursuant to 18 U.S.C. § 3142(f) of the Bail Reform Act, the Court
      orders the above-named defendant detained pursuant to 18 U.S.C. § 3142(e) and (i).

B.    Statement Of Reasons For The Detention
      The Court orders the defendant's detention because it finds:
              X     By a preponderance of the evidence that no condition or combination of conditions will
            reasonably assure the appearance of the defendant as required.
              X     By clear and convincing evidence that no condition or combination of conditions will
            reasonably assure the safety of any other person and the community.

C.    Findings Of Fact
      The Court's findings are based on the evidence which was presented in Court, and that which was contained
      in the Pretrial Services Report, and includes the following:
                        (1) Nature and circumstances of the offense charged:
                       (a) The crime: 18 U.S.C. § 2252(a)(2)–Receipt or Distribution of Materials Involving the
                                        Sexual Exploitation of Minors; is a serious crime and carries a maximum
                                        penalty of: 5yrs.-20yrs./$250,000.
                       (b) The offense is a crime of violence.
                       (c) The offense involves a narcotic drug.
                       (d) The offense involves a large amount of controlled substances, to wit:
              (2) The weight of the evidence against the defendant is high.
              (3) The history and characteristics of the defendant, including:
                       (a) General Factors:
                               The defendant appears to have a mental condition which may affect whether the
                               defendant will appear.
                          X    The defendant has no family ties in the area.
                               The defendant has no steady employment.
                         X     The defendant has no substantial financial resources.
              Not Verified The defendant is not a long time resident of the community.
              Not Verified The defendant does not have any significant community ties.
                               Past conduct of the defendant:
                               The defendant has a history relating to drug abuse.
                         X     The defendant has a history relating to alcohol abuse.
                         X     The defendant has a significant prior criminal record.
                               The defendant has a prior record of failure to appear at court proceedings.
                               The defendant has a history of probation and parole violations.
DETENTION ORDER - Page 2

                        (b) Whether the defendant was on probation, parole, or release by a court:
                        At the time of the current arrest, the defendant was on:
                                 Probation
                                 Parole
                                 Release pending trial, sentence, appeal, or completion of sentence.
                        (c) Other Factors:
                                 The defendant is an illegal alien and is subject to deportation.
                                 The defendant is a legal alien and will be subject to deportation if convicted.
                                 Other:

                (4) The nature and seriousness of the danger posed by the defendant's release are as follows:

         X      (5) Rebuttable Presumptions
                In determining that the defendant should be detained, the Court also relied on the following rebuttable
                presumption(s) contained in 18 U.S.C. § 3142(e) which the Court finds the defendant has not rebutted:
                        a. That no condition or combination of conditions will reasonably assure the appearance of the
                            defendant as required and the safety of any other person and the community because the
                            Court finds that the crime involves:
                                     (A) A crime of violence;
                                     (B) An offense for which the maximum penalty is life imprisonment or death;
                                     (C) A controlled substance violation with a maximum penalty of 10 years or more;
                                     (D) A felony after the defendant had been convicted of 2 or more prior offenses
                                         described in (A) through (C) above, and the defendant has a prior conviction for
                                         one of the crimes mentioned in (A) through (C) above which is less than 5 years
                                         old and which was committed while the defendant was on pretrial release.

                        b. That no condition or combination of conditions will reasonably assure the appearance of the
                           defendant as required and the safety of the community because the Court finds that there is
                           probable cause to believe:
                                   (A) That the defendant has committed a controlled substance violation which has a
                                       maximum penalty of 10 years or more.
                                   (B) That the defendant has committed an offense under 18 U.S.C. § 924(c) (uses or
                                       carries a firearm during and in relation to any crime of violence, including a
                                   crime of violence, which provides for an enhanced punishment if committed by
                                       the use of a deadly or dangerous weapon or device).
                  X     c. That the defendant has committed an offense after 4/30/03, involving a minor victim
                           under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),
                           2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260,
                           2421, 2422, 2423, or 2425.

D.      Additional Directives
        Pursuant to 18 U.S.C. § 3142(i)(2)-(4), the Court directs that: The defendant be committed to the custody of the
        Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
        awaiting or serving sentences or being held in custody pending appeal; the defendant be afforded reasonable
        opportunity for private consultation with counsel; and, that on order of a court of the United States, or on request
        of an attorney for the Government, the person in charge of the corrections facility in which the defendant is
        confined, deliver the defendant to a United States Marshal for the purpose of an appearance in connection with a
        court proceeding.

     Dated:    October 24, 2018                                   /s/   Sheila K. Oberto                           .
                                                       UNITED STATES MAGISTRATE JUDGE
